DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed July 21, 2022.  Claims 1 and 11 are amended; and claims 14–16 are newly added.  Currently, claims 1, 11, and 13–16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s remarks with respect to the previous rejection of claims 1–12 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first asserts that the claims are directed to statutory subject matter because the claims recited a processor specifically programmed with a specific algorithm to predict a risk.  Examiner disagrees.  
As an initial matter, Examiner notes that the programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.  Further, in view of FIG. 14 and the associated paragraphs of Applicant’s Specification, the recited processor is a generic computer component.  As a result, Applicant’s remarks are not persuasive because merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014).
Applicant next asserts that the claims recite steps performed by a processor “which eliminates the possibility of the mental process.”  Examiner disagrees. As noted with respect to claim 3 of Example 37, an element performed by a processor may still recite a mental process when a process, “under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.”  Here, despite reciting a process, the included elements recite processes that could encompass mental processes because the recited elements describe observations or evaluations that could be practically performed in the mind.  As a result, Applicant’s remarks are not persuasive.
Finally, Applicant asserts that the elements to estimate first and second phases and predict a risk amount to significantly more than the abstract idea because the elements are technical steps that enable more accurate prediction of the risk of the projection.  Examiner disagrees.
Examiner submits that the above elements recite an abstract idea under Step 2A Prong One because the elements recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people and/or recite certain methods of organizing human activity associated with observations or evaluations that could be practically performed in the mind.  As a result, the elements are abstract claim elements that cannot either integrate the abstract idea into a practical application under Step 2A Prong Two or amount to significantly more than the abstract idea under Step 2B because the element is not an additional element in view of MPEP 2106.04(d)(II).  Further, the elements describe business elements for predicting project risk and do not include any technical elements.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is reasserted below.
Applicant’s remarks with respect to the previous rejections of claims under 35 103 have been fully considered but are not persuasive in view of the updated grounds of rejection presented below.  More particularly, Applicant asserts that the combination of prior art references does not disclose a second phase estimate based on both the communication information and the outcome of a project.  Examiner disagrees.
As noted by Applicant, paragraphs 39–40 of Swain disclose using email communications to identify different stages of a process.  Further, paragraphs 42–44 disclose documents as an “email” classification and, in view of paragraphs 39–40, associate document versions with the identified process stages.  As a result, Swain discloses acquiring phase estimates on the basis of both document outcomes and communication information.  Accordingly, the previous combination of references is maintained and reasserted below.

Claim Objections
Claims 1, 11, and 15 are objected to because of the following informalities:  
Claims 1 and 11 recite functionality to “acquire communication information.”  However, claims 1 and 11 subsequently recite functionality to “estimate … on a basis of the acquired communication information” and “acquire a second phase … wherein the communication information is information.”  Further, claims 14–16 recite “the communication information.”  In view of the above, Examiner recommends amending claims 1 and 11 to recite functionality to “estimate … on a basis of the 
Claim 15 recites “wherein the communication information includes communication information occurred within a predetermined period” and “wherein the outcome includes outcome produced within the predetermined period.”  Examiner recommends amending the elements to recite “wherein the communication information includes communication information that occurred within a predetermined period” and “wherein the outcome includes an outcome produced within the predetermined period.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 13–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 11, and 13–16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements that “acquire communication information related to a project having a plurality of phases”; “estimate a first phase on a basis of the acquired communication information related to the project”; “acquire a second phase estimated on a basis of an outcome of the project, wherein the communication information is information subjected to the outcome and communicated between a plurality of members in the project”; and “predict a risk of the project on a basis of information as to whether the first phase and the second phase are different from each other, wherein the first and second phase are estimated by using different information at the present time of the project”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for managing project risk by analyzing communications between employees.  Additionally, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 11 recites substantially similar limitations to those presented with respect to claim 1.  As a result, claim 11 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 13–16 further describe the process for managing project risk by analyzing communications between employees and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 13–16 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, 1 claim does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and functionality to present a predicted result.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the processor is a generic computing element that is merely used as a tool to perform the recited abstract idea, and the function to present is an insignificant extrasolution activity to the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 11 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further recites a computer-readable medium and computer, the additional elements do not integrate the abstract idea into a practical application because when considered in view of the claim as a whole, the medium and computer are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 13–16 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 13–16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, 1 claim does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and functionality to present a predicted result.  The additional elements do not amount to significantly more than the abstract idea because the processor is a generic computing element that is merely used as a tool to perform the recited abstract idea, and the function to present is a well-understood, routine, and conventional computer function in view of Applicant’s Specification (see e.g., Spec. pg. 17), which describes the additional element in a manner that indicates that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 11 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further recites a computer-readable medium and computer, the additional elements do not amount to significantly more than the abstract idea because the medium and computer are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 13–16 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 13–16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 11, and 13–16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 14–15 are rejected under 35 U.S.C. 103 as being unpatentable over Swain et al. (U.S. 2015/0341300) in view of Moore (U.S. 2011/0145034).
Claims 1 and 11:  Swain discloses an information processing device comprising: 
a processor (See paragraph 5), configured to: 
acquire communication information related to a project having a plurality of phases (See paragraphs 39–40, wherein emails, process stage, and workflows modeled according to emails are received; see also paragraphs 31–32, wherein workflows are disclosed in the context of projects and project information); 
estimate a first phase on a basis of the acquired communication information related to the project (See paragraphs 39–40, wherein a state of a plurality of states is estimated based on email communications); 
a second phase estimated on a basis of an outcome at present time of the project, wherein the communication information is information subjected to the outcome and communicated between a plurality of members in the project (See paragraphs 39–40 and 42–44, in view of paragraph 31, wherein a current state is estimated according to outcomes identified from email communications and associated document attachment edits/versions); 
wherein the first and second phase are estimated by using different information at the present time of the project (See paragraphs 39–40 and 42–44, in view of paragraph 31, wherein a state is estimated according to outcomes identified from email communications and associated document attachment edits/versions; see also paragraphs 59 and 62, wherein email classification further utilizes subject, sender, and recipient information); and
present a predicted result (See paragraphs 39–40, wherein a current state is presented).  Swain does not expressly disclose the remaining claim elements.
Moore discloses functionality to acquire a second timing estimated on a basis of an outcome of the project (See paragraphs 25 and 34–35, wherein timing estimates are acquired on the basis of triggering events); and
predict a risk of the project on a basis of information as to whether the first timing and the second timing are different from each other (See paragraphs 25 and 34–35, wherein project delay estimates are produced on the basis of expected outcomes in comparison to actual values).
Swain discloses a system directed to managing workflows according to email analysis.  Moore discloses a system directed to managing projects according to communications analysis.  Each reference discloses a system directed to managing tasks according to communications analysis.  The technique of predicting risks from communications analysis is applicable to the system of Swain as they each share characteristics and capabilities; namely, they are directed to managing tasks based on communications analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moore to the teachings of Swain would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management based on communications analysis into similar systems.  Further, applying risk predictions based on communications analysis to Swain would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 11, Swain further discloses a computer-readable medium embodiment (See paragraphs 4–5).
Claim 14:  Swain discloses the information processing device according to Claim 1, wherein the outcome is a file, and the communication information is information discussing content of the file (See paragraphs 39–40 and 42–44, in view of paragraph 31, wherein a state is estimated according to outcomes identified from email communications and associated document attachment edits/versions).
Claim 15:  Swain discloses the information processing device according to Claim 1, wherein the communication information includes communication information occurred within a predetermined period immediately prior to the present time, and wherein the outcome includes outcome produced within the predetermined period (See paragraph 89, wherein emails/document attachments are processed periodically; and see paragraphs 39–40 and 42–44, in view of paragraph 31, wherein a state is estimated according to outcomes identified from email communications and associated document attachment edits/versions).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swain et al. (U.S. 2015/0341300) in view of Moore (U.S. 2011/0145034), and in further view of Anno (U.S. 2009/0307195).
Claim 13:  As disclosed above, Swain and Moore disclose the elements of independent claim 1.  Swain and Moore do not, however, expressly disclose the elements of claim 13.
Anno discloses wherein the processor configured to acquire the second phase estimated on a basis of a frequency distribution of a keyword included in the outcome of the project updated in a predeterminant period (See paragraphs 88–89, wherein keyword frequency distributions are utilized in estimating phase transitions, and see paragraphs 77 and 107, wherein phase periods are identified from usage information; see also FIG. 4 and paragraph 45, wherein curve distributions are disclosed).
As disclosed above, Swain discloses a system directed to managing workflows according to email analysis, and Moore discloses a system directed to managing projects according to communications analysis.  Anno discloses a system directed to managing a project using document analysis.  Each reference discloses a system directed to managing tasks according to communications analysis.  The technique of utilizing keyword frequencies is applicable to the systems of Swain and Moore as they each share characteristics and capabilities; namely, they are directed to managing tasks based on communications analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Anno would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Anno to the teachings of Swain and Moore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management based on communications analysis into similar systems.  Further, applying keyword frequency analysis to Swain and Moore would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swain et al. (U.S. 2015/0341300) in view of Moore (U.S. 2011/0145034), and in further view of Anno (U.S. 2009/0307195), and in further view of Anand et al. (U.S. 2019/0212879).
Claim 16:  As disclosed above, Swain and Moore disclose the elements of independent claim 1.  
Swain further discloses the information processing device according to Claim 1, wherein the processor is configured to estimate the first phase included in the communication information within a predetermined period immediately prior to the present time, and predict the second phase on a basis of the keyword included in the communication information in the outcome at the present time (See paragraph 89, wherein emails/document attachments are processed periodically; and see paragraphs 39–40 and 42–44, in view of paragraph 31, wherein a state is estimated according to outcomes identified from email communications and associated document attachment edits/versions).  Swain does not expressly disclose the remaining claim elements.
Moore discloses functionality to predict the risk of the project by a second phase being the first phase (See paragraphs 25 and 34–35, wherein project delay estimates are produced on the basis of expected outcomes in comparison to actual values).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Swain and Moore do not expressly disclose the remaining claim elements.
Anno discloses functionality to estimate the first phase on a basis of a frequency distribution of a keyword included in the communication information within a predetermined period immediately prior to the present time, and predict the second phase being the first phase on a basis of a frequency distribution of the keyword included in the communication information at the present time (See paragraphs 88–89, wherein keyword frequency distributions are utilized in estimating phase transitions, and paragraph 74, wherein values are tallied periodically such that phase estimates are periodically determined; and see paragraphs 77 and 107, wherein phase periods are identified from usage information; see also FIG. 4 and paragraph 45, wherein curve distributions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Anno would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 13.  Swain, Moore, and Anno do not expressly disclose the remaining claim elements.
Anand discloses functionality to predict the project by a likelihood of the second phase being the first phase on a basis of the keyword included in the communication information at the present time (See paragraph 105, wherein dialog states are predicted according to state distributions and transition probabilities).
As disclosed above, Swain discloses a system directed to managing workflows according to email analysis, Moore discloses a system directed to managing projects according to communications analysis, and Anno discloses a system directed to managing a project using document analysis.  Anand discloses a system directed to managing tasks using a conversational system.  Each reference discloses a system directed to managing tasks according to communications analysis.  The technique of predicting a likelihood of a phase is applicable to the systems of Swain, Moore, and Anno as they each share characteristics and capabilities; namely, they are directed to managing tasks based on communications analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Anand would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Anand to the teachings of Swain, Moore, and Anno would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management based on communications analysis into similar systems.  Further, applying phase likelihood predictions to Swain, Moore, and Anno would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623